Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-35 are pending and allowed.  Claims 1-15 are canceled and new Claims 20-35 are added.  Claims 16, 23, and 30 are independent.  
Claims 16-19 were found allowable by the previous action.  Claims 20-22 were added that depend from Claim 16, Claims 23-35 include claims parallel to Claims 16-22.  The rejected Claims were canceled by the Applicant.
This Application is published as 2020/0184156.
Parent priority: May 2017.
This Application is a CIP.  Figures 11, 12A, 12B, 12C, 13A, 13B, 13C, 14A, 14B, 14C, 15A, and 15B were not present in the parent application.  
Priority of added material to CIP is February 2020.
This Application is a continuation-in-part of 16/157,017 issued as U.S. 10685187 which is a continuation of 15/595,004 issued as U.S. 10,127,227.  A Terminal Disclaimer over U.S. 10,127,227 was filed and approved on 5/9/2022.
Response to Amendments
There are 3 types of “notification” in the instant Application and the type of “notification” appears to be key to the instant Claim.  Therefore, each type of “notification” should have its clear and distinct name.
Task assignment notification
Task detail notification
Task completion notification

Amendments comply with the above and overcome the Objections.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the independent Claim 16, corresponding to Figures 12(A,B,C) and 13(A,B,C) of the instant Application specifies that one single voice command to the digital assistant assigns one single task simultaneously to two other users by a single task assignment notification; the Claim includes both the task assignment notification and a task detail notification and distinguishes them from each other and assigns different conditions and timing for the delivery of each type of notification; and the Claim includes the concept of Figure 13C where a determination that the user is nearby (which in Figure 13C is made because the device receives a spoken voice command from the target recipient of the assigned task and that is how it knows that the target is near his device) invokes the delivery of the details of the task to the target recipient.  The aforementioned when considered in the context of the Claim as a whole and including all of the limitations of the Claim taken individually and in connection with one another was not found in the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art
Refer to the Final Rejection of 3/9/2022 for a detailed analysis of prior art and points of distinction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659